Citation Nr: 0722847	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran had Philippine Army and Recognized Guerrilla 
Service from April 1943 to May 1946.  He died in September 
1972.  The appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the appellant was provided a statement 
of the case regarding the issue of entitlement to service 
connection for the cause of the veteran's death in May 2006; 
however, she did not perfect an appeal of this issue through 
submission of a timely substantive appeal.  See 38 C.F.R. § 
20.302 (2006).  Therefore, the Board does not have 
jurisdiction over this issue.  

Documentation shows that the appellant was scheduled for a 
July 2006 Travel Board hearing.  Without explanation, she 
failed to appear for the hearing, and she has not requested 
to have the hearing rescheduled.  So the Board will proceed 
as if the hearing request was withdrawn.  Cf. 38 C.F.R. § 
20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran's recognized guerrilla and Philippine Army 
service from April 1943 to May 1946, did not satisfy the 
requisite service for the appellant's basic eligibility for 
VA death pension benefits.

2.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death. 


CONCLUSIONS OF LAW

1.  The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the appellant was provided notice of the VCAA 
in March 2004, prior to the initial adjudication of her 
claims in the June 2004 decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both the veteran's 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the March 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claims, but she was not provided notice of 
the type of evidence necessary to establish an effective date 
for the issues on appeal.  Despite the inadequate notice 
provided her on this element, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the appellant's claims, any question about the 
appropriate effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
appellant has not indicated she has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Entitlement to nonservice-connected death pension benefits.  

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2006).

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department verified that the 
veteran had service in the Philippine Army and recognized 
guerrillas from April 1943 to May 1946.  The law specifically 
excludes such service for purposes of entitlement to death 
pension benefits.  See Cacalda v. Brown, 9 Vet. App. 261 
(1996) (per curiam).  Consequently, the Board finds that 
there is no legal basis on which the appellant's claim can be 
based.  As the law and not the evidence is dispositive on 
this issue, it must be denied because of lack of legal 
entitlement.  38 U.S.C.A. § 107 (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426 (1994); 38 C.F.R. §§ 3.40, 3.41 
(2006).



Entitlement to accrued benefits.  

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2006).

The appellant's husband died in September 1972.  The 
appellant filed a claim for accrued benefits in December 
2003.

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


